 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY GENE HUNTER,                               No. 2:17-cv-0017-MCE-EFB P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    CITY OF OROVILLE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983 On November 19, 2018, defendants filed a motion for summary judgment, ECF

19   No. 27, and informed plaintiff of the requirements for opposing a motion for summary judgment.

20   See Fed. R. Civ. P. 56; Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998). The time for

21   acting passed, and plaintiff failed to file an opposition or otherwise respond to the motion.

22          On January 31, 2019, the court warned plaintiff that failure to respond to the motion could

23   result in a recommendation that this action be dismissed. See Fed. R. Civ. P. 41(b). The court

24   also granted plaintiff a 21-day extension of time to respond. ECF No. 30.

25          The time for acting has once again passed and plaintiff has not filed an opposition, a

26   statement of no opposition, or otherwise responded to the court’s order. Plaintiff has disobeyed

27   this court’s orders and failed to prosecute this action. The appropriate action is dismissal without

28   prejudice.
                                                        1
 1          Accordingly, it is hereby RECOMMENDED that this action be dismissed without
 2   prejudice. See Fed. R. Civ. P. 41(b); E.D. Cal. Local Rule 110.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   Dated: March 7, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
